Mathews, J.
delivered the opinion of the court. In this case there is no statement of facts *2made and transmitted to this court, as required by law, nor any special verdict, and as no bill of exceptions was taken to any opinion of the judge in the court below, given during the progress of the trial, the exception which comes up with the record, being taken to a final judgment, is contrary to law and practice.
Turner for the plaintiff. Duncan for the defendant.
See Bujac & al. vs. Mayhew, 3 Martin, 613.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed, at the costs of the defendant and appellant.